     Case 1:20-cv-01624-SCJ Document 25-1 Filed 04/24/20 Page 1 of 43



               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

LISA WALTERS, an individual;                 )
SECOND AMENDMENT                             )
FOUNDATION; and                              )
FIREARMS POLICY COALITION,                   )
INC.,                                        )
                                             )
      Plaintiffs,                            )
                                             )
V.                                           )      Case No. 1:20-cv-0 1624-SCJ
                                             )
BRIAN KEMP, in his official capacity         )
as the Governor of Georgia; GARY             )
VOWELL, in his official capacity as          )
Commissioner of the Department of            )
Public Safety and Colonel of the Georgia     )
State Patrol; THE COUNTY OF                  )
CHEROKEE; and KEITH WOOD, in his             )
official capacity as Judge of the Probate    )
Court of Cherokee County,                    )
                                             )
      Defendants.                            )


                    AFFIDAVIT OF JUDGE KEITH WOOD

Judge Keith Wood, who appeared before the undersigned notary public duly

authorized to administer oaths in the State of Georgia, and after being sworn,

deposes and says as follows:

                            Defendants Cherokee County
                            and Judge Keith Wood

                            Exhibit 1
         Case 1:20-cv-01624-SCJ Document 25-1 Filed 04/24/20 Page 2 of 43



                                           1.

I am over the age of 21 years, am under no legal disability which would prevent

me from giving this affidavit, and give this affidavit of my own personal

knowledge of the facts contained herein.

                                           2.

I am named in my official capacity as Judge of the Probate Court of Cherokee

County, Georgia in the above-captioned civil action now pending in the United

States District Court for the Northern District of Georgia.

                                           3.

I currently serve as Probate Judge of Cherokee County, having served in such

capacity since 2009.

                                           4.

As Probate Judge of Cherokee County, I am responsible for the operations of all

functions of the Probate Court, including the management and supervision of my

staff.

                                           5.

As Probate Judge of Cherokee County, I am not subject to the supervision and

control of Cherokee County in the management and operations of the Probate

Court.
      Case 1:20-cv-01624-SCJ Document 25-1 Filed 04/24/20 Page 3 of 43




                                          6.

As Probate Judge of Cherokee County, I am responsible for the acceptance and

review of applications for and the issuance of Georgia weapons carry permits

("GWLs") pursuant to O.C.G.A. §16-11-129.

                                          7.

In order to process a new application for a GWL, it is necessary that the applicant

be fingerprinted. A "new" application would be one where the applicant has either

never had a GWL or has allowed a prior GWL to have lapsed more than 30 days.

                                          8.

The Probate Court of Cherokee County has a "live scan" fingerprinting machine

which is located in the file room.

                                          9.

The collection of a GWL applicant's fingerprint is performed by one of my

employees in the Probate Court who are trained to perform such act. (I do not have

a contract with any law enforcement agencies to collect fingerprints for GWL

applications).

                                         10.

In order to most effectively fingerprint someone, the person collecting the

fingerprint is required to stand immediately next to the applicant, guide that
         Case 1:20-cv-01624-SCJ Document 25-1 Filed 04/24/20 Page 4 of 43



person's hands/fingers onto a glass plate, and roll each fingertip onto the glass

plate.

                                         11.

This fingerprinting process takes, on average, three minutes per applicant.

                                         12.

Additionally, an applicant for both a new or renewal GWL is required to be

photographed and to provide an electronic signature.

                                         13.

A GWL applicants' photograph is likewise taken in the file room of the Probate

Court and is performed by one of my employees in the Probate Court who are

trained to perform such act.

                                         14.

In order to properly photograph an applicant, the employee sits approximately 3-4

feet from the applicant and takes the photograph using a USB computer camera

attached to a desktop computer.

                                         15.

The GWL applicant cannot wear a mask when his/her photograph is taken.
      Case 1:20-cv-01624-SCJ Document 25-1 Filed 04/24/20 Page 5 of 43




                                         16.

A GWL applicant must then provide a signature on an electronic keypad using a

common stylus available to all applicants.

                                         17.

Finally, a GWL applicant must review the information entered into the system to

check for typographical errors and sign an acknowledgment that the information is

correct.

                                         18.

The photograph/signature/review process takes, on average, five (5) minutes.

                                         19.

The Probate Court facilities are relatively small and there is limited space available

for employees and visitors, such as applicants for GWL's and individuals

appearing in Probate Court for other purposes.

                                         20.

As Probate Judge of Cherokee County, I am responsible for the acceptance and

review of applications for and issuance of marriage licenses pursuant to O.C.G.A.

§ 19-3-30.
      Case 1:20-cv-01624-SCJ Document 25-1 Filed 04/24/20 Page 6 of 43



                                          21.

In order to obtain a marriage license, it is not necessary for applicants to be

fingerprinted or photographed.

                                          22.

In order to obtain a marriage license, an applicant must complete a written

application and file the same, along with proper payment, in the Probate Court.

                                          23

This procedure is completed with the applicant separated from the staff member by

a thick glass partition and not standing within 3-4 feet of the staff member for any

extended period of time.

                                          24.

On March 14, 2020, I became aware that the Governor of the State of Georgia

issued a State of Emergency in response to the public health crisis resulting from

the COVID-19 pandemic (the "DOE").

                                         25.

A true and correct copy of the DOE as I reviewed it and as appears on the

Governors website (https ://gov. georgia. gov/executive-action/executive-

orders/2020-executi ve-orders) is attached hereto as Exhibit 1.
      Case 1:20-cv-01624-SCJ Document 25-1 Filed 04/24/20 Page 7 of 43



                                           26.

On March 14, 2020, I became aware of the Declaration of State of Judicial

Emergency as issued by the Chief Justice of the Supreme Court of Georgia (the

"JEO"). A true and correct copy of the JEO as published on the website of the

Georgia Supreme Court (https://www.gasupreme.us/wp-

content/uploads/2020/03/CJ-Melton-amended-S tatewi de-Jud-Emergency-

order. pdt) is attached hereto as Exhibit 2. A true and correct copy of the amended

JEO as published on the website of the Georgia Supreme Court

(https://www.gasupreme.us/wp-

content/uploads/2020/04/CJ Melton Extension Order signed entered.pd!) is

attached hereto as Exhibit 3.

                                           27.

     In the JEO, the Chief Justice of the State of Georgia, directed as follows:

            To the extent feasible, courts should remain open to address
      essential functions, and in particular courts should give priority to
      matters necessary to protect health, safety, and liberty of individuals.
      Essential functions are subject to interpretation; however, some matters
      that fall into the essential function category are: (1) where an immediate
      liberty or safety concern is present requiring the attention of the court as
      soon as the court is available; (2) criminal court search warrants, arrest
      warrants, initial appearances, and bond reviews; (3) domestic abuse
      temporary protective orders and restraining orders; (4) juvenile court
      delinquency detention hearings and emergency removal matters; and (5)
      mental health commitment hearings.
      Case 1:20-cv-01624-SCJ Document 25-1 Filed 04/24/20 Page 8 of 43



                                         28.

Acceptance and processing of G WLs was not identified as an "essential function"

in the JEO.

                                         29.

On March 16, 2020, I received from the Judicial Qualifications Commission (the

"JQC") a statement informing me that any judge who failed to follow the JEO

could be subject disciplinary action before the JQC. A true and correct copy of

the statement from the JQC as I received it, and as appears on the JQC ' s website

(https://imgl .wsimg.com/blobby/go/d72953e9-9d0a-4693-87a4-

cedcc5933b8d/downloads/JQC%20Statement%20on%20Statewide%20Judicial%2

0Emergency.pdf?ver=l 587062736798)is attached hereto as Exhibit 4.

                                         30.

On or about March 17, 2020, I received a memorandum (the "CPJ Memorandum")

from the Executive Committee of the Council of Probate Judges of Georgia (the

"Council"). A true and correct copy of the CPJ Memorandum, as I received it, is

attached hereto as Exhibit 5.

                                         31.

Pursuant to the CPJ Memorandum, the Council expressed its position that weapons

carry licenses are not essential services under the JEO.
      Case 1:20-cv-01624-SCJ Document 25-1 Filed 04/24/20 Page 9 of 43



                                         32.

I further reviewed the COVID-19 Interim Guidelines for Businesses and

Employers issued by the Centers for Disease Control (the "CDC Guidelines") (a

true and correct copy of the CDC Guidelines as I reviewed them and as appear

available on the CDC's website (https://www.cdc.gov/coronavirus/2019-

ncov/community/guidance-business-response.html) are attached as Exhibit 6.

                                         33.

On or about March 14, 2020, and in reliance upon my review of the guidance

provided to me by the JEO, as amended, the JQC Statement, the CP J

Memorandum and the CDC Guidelines, I determined that I could not allow the

continued acceptance and processing of applications for GWL's while adequately

protecting the health and safety of my employees and visitors to the Probate Court.

                                         34.

My specific concerns regarding the protection of the health and safety of my

employees and visitors to the Probate Court were based upon the following:

      -   limited space available in the Court which would not allow for proper

          social distancing;

      -   a lack of funds or resources to construct screens or other physical barriers

          which would serve to reduce the risk of spreading the coronavirus;
      Case 1:20-cv-01624-SCJ Document 25-1 Filed 04/24/20 Page 10 of 43



      -   the fact that personal protective equipment, i.e.: masks, gloves, etc., are

          only available in limited supply for Probate Court employees; and

      -   the inability to collect fingerprints and take photographs within the

          recommended social distancing between applicants and Probate Court

          staff.

                                          35.

Accordingly, on March 14, 2020, I temporarily suspended the acceptance of GWL

applications.

                                          36.

On April 2, 2020, I became aware of the Governor's Executive Order imposing a

mandatory shelter-in-place and establishing guidelines for "critical infrastructure"

within the State of Georgia (the "SIP"). A true and correct copy of the SIP as I

reviewed it and as appears on the Governor's website is attached hereto as Exhibit

7.

                                         37.

Upon receipt and review of the Governors Executive Order, it became apparent to

me that I could not achieve the guidelines for critical infrastructure employers as

set forth in the SIP while accepting applications for GWLs given the size and

layout of the Probate Court, the resources available to me and the procedure

required to accept applications for GWLs.
     Case 1:20-cv-01624-SCJ Document 25-1 Filed 04/24/20 Page 11 of 43



                                          38.

Accordingly, in order to protect the health and safety of my employees and visitors

to the Probate Court, and in reliance upon the DEO, the JEO, as amended, the JQC

Statement, the CPJ Memorandum, the CDC Guidelines and the SIP, and after April

2, 2020, I made the decision to continue to suspend the acceptance of applications

for GWLs until I can ensure the such permit could be accepted and processed in

full compliance with the guidelines and instructions set forth in the DEO, the JEO,

as amended, the JQC statement, the CDC Guidelines and the SIP.

                                          39.

I declare, under penalty of perjury that the facts contained in this affidavit are true

and correct to the best of my knowledge.

Executed in Cherokee County, Georgia, this 24 th day of April, 2020.




                                        Judge Keith Wood
Sworn to and subscribed
before me this 2'\ day of
April, 2020



Notary Public
Commission Expires: 0~. /0, Jo().,/
      Case 1:20-cv-01624-SCJ Document 25-1 Filed 04/24/20 Page 12 of 43




                         CERTIFICATE OF SERVICE

      I hereby certify that I have this day electronically filed AFFIDAVIT OF

JUDGE KEITH WOOD with the Clerk of Court using the CM/ECF system, which

will automatically provide notice to all counsel of record:

      I further certify that the above and foregoing meets the requirements set forth

in L.R. 5.1(C) and has been prepared using Times New Roman 14-point font.

      This 24th day of April, 2020.


                                       JARRARD & DAVIS, LLP


                                       /s/ Patrick D. Jaugstetter
                                       ANGELA E. DAVIS
                                       Georgia Bar No. 240126
                                       adavis@jarrard-davis.com
                                       PATRICK D. JAUGSTETTER
                                       Georgia Bar No. 389680
                                       patrickj@jarrard-davis.com
                                       Attorneys for Defendant Keith Wood

222 Webb Street
Cumming, Georgia 30040
(678) 455-7150 (telephone)
(678) 455-7149 (facsimile)
Case 1:20-cv-01624-SCJ Document 25-1 Filed 04/24/20 Page 13 of 43




                             Exhibit 1
                             Wood
Case 1:20-cv-01624-SCJ Document 25-1 Filed 04/24/20 Page 14 of 43
Case 1:20-cv-01624-SCJ Document 25-1 Filed 04/24/20 Page 15 of 43
Case 1:20-cv-01624-SCJ Document 25-1 Filed 04/24/20 Page 16 of 43
Case 1:20-cv-01624-SCJ Document 25-1 Filed 04/24/20 Page 17 of 43
   Case 1:20-cv-01624-SCJ Document 25-1 Filed 04/24/20 Page 18 of 43
                                                                  FILED
                                                           Administrative Minutes
                                                               MAR 14 2020
   oy.Rra
                                                             Therese S. Barnes,
                                                           Clerk/Court Executive
             SUPREME COURT OF GEORGIA
                                                        SUPREME COURT OF GEORGIA


    1845

                                                      March 14, 2020
                                                       (Amended)

  ORDER DECLARING STATEWIDE JUDICIAL EMERGENCY


      WHEREAS, the Governor has determined that a Public Health
State of Emergency exists in the State of Georgia due to the spread of
the Coronavirus/COVID-19, and whereas that state of emergency
constitutes a "judicial emergency" pursuant to OCGA § 38-3-60 et seq.,
see OCGA § 38-3-60 (2).

     Now therefore, pursuant to OCGA § 38-3-61, the Honorable Harold
D. Melton, Chief Justice of the Supreme Court of Georgia, DOES
HEREBY ORDER AND DECLARE a Statewide Judicial Emergency in
the State of Georgia. The nature of this emergency is the continued
transmission of Coronavirus/COVID-19 throughout the State and the
potential infection of those who work in or are required to appear in our
courts.


       Thus,in order to protect the health, safety, and liberty of all citizens
in this State, the undersigned hereby declares a Statewide Judicial
Emergency affecting all courts and clerk's offices in the State as it relates
to all judicial proceedings.

     To the extent feasible, courts should remain open to address
essential functions, and in particular courts should give priority to
matters necessary to protect health, safety, and liberty of individuals.
Essential functions are subject to interpretation; however, some matters
that fall into the essential function category are:(1) where an immediate
liberty or safety concern is present requiring the attention of the court as
soon as the court is available;(2) criminal court search warrants, arrest
warrants, initial appearances, and bond reviews; (3) domestic abuse
temporary protective orders and restraining orders; (4) juvenile court
delinquency detention hearings and emergency removal matters; and (5)
mental health commitment hearings.


                                 Exhibit 2
                                  Wood
   Case 1:20-cv-01624-SCJ Document 25-1 Filed 04/24/20 Page 19 of 43




     In addition, trials in any criminal case for which a jury has been
empaneled and the trial has commenced as of the date of this order shall
continue to conclusion, unless good cause exists to suspend the trial or
declare a mistrial. The decision whether to suspend a criminal trial or
declare a mistrial rests with the judge presiding over the case.

      To the extent court proceedings are held, they should be done in a
manner to limit the risk ofexposure, such as by videoconferencing, where
possible.

     Pursuant to OCGA § 38-3-62, during the period of this Order, the
undersigned hereby suspends, tolls, extends, and otherwise grants relief
from any deadlines or other time schedules or filing requirements
imposed by otherwise applicable statutes, rules, regulations, or court
orders, whether in civil or criminal cases or administrative matters,
including, but not limited to any:(1) statute of limitation;(2)time within
which to issue a warrant;(3) time within which to try a case for which a
demand for speedy trial has been filed; (4) time within which to hold a
commitment hearing; (5) deadline or other schedule regarding the
detention of a juvenile;(6)time within which to return a bill ofindictment
or an accusation or to bring a matter before a grand jury;(7) time within
which to file a writ of habeas corpus;(8) time within which discovery or
any aspect thereof is to be completed; (9) time within which to serve a
party;(10) time within which to appeal or to seek the right to appeal any
order, ruling, or other determination; and (11) such other legal
proceedings as determined to be necessary by the authorized judicial
official.


      This Statewide Judicial Emergency shall terminate on April
13, 2020, at 11:59 p.m., unless otherwise extended.

     Should the state of emergency extend beyond the period indicated
above or should the nature of the emergency otherwise require
modification, a determination of available alternative remedies for the
conduct of court business will be made as necessary, and a corresponding
order will be entered and distributed in accordance with Georgia law.
      Case 1:20-cv-01624-SCJ Document 25-1 Filed 04/24/20 Page 20 of 43




     IT IS FURTHER ORDERED, pursuant to OCGA § 38-3-63, that
notice and service of a copy of this Order shall immediately be sent to the
judges and clerks of all courts in this State and to the clerk of the Georgia
Court of Appeals, such service to be accomplished through means to
assure expeditious receipt, which include electronic means; and

        IT IS FURTHER ORDERED that notice shall also be sent to the
media, the State Bar of Georgia, and the officials and entities listed below
and shall constitute sufficient notice of the issuance of this Order to the
affected parties, counsel for the affected parties, and the public.

        IT IS SO ORDERED this         day of       h 202



                                           Cmef JusticeVHardy. D/Melton
                                               Supreme Court of Georgia

cc:

Governor Brian P. Kemp
Lt. Governor Geoff Duncan
Speaker David Ralston
State Bar of Georgia
Administrative Office of the Courts
Judicial Council of Georgia
Council of Superior Court Clerks of Georgia
Department of Juvenile Justice
Criminal Justice Coordinating Council
Council of Accountability Court Judges
Georgia Commission on Dispute Resolution
Institute of Continuing Judicial Education of Georgia
Georgia Council of Court Administrators
Chief Justice's Commission on Professionalism
Judicial Qualifications Commission
Association County Commissioners of Georgia
Georgia Municipal Association
Georgia Sheriffs' Association
Georgia Association of Chiefs of Police
Georgia Public Defender Council
  Case 1:20-cv-01624-SCJ Document 25-1 Filed 04/24/20 Page 21 of 43




Prosecuting Attorneys' Council of Georgia
Department of Corrections
Department of Community Supervision
Georgia Court Reporters Association
Board of Court Reporting
State Board of Pardons and Paroles




                          SUPREME COURT OF THE STATE OF GEORGIA
                                            Clerk's Office, Atlanta

                              I certify that the above is a true extract from the
                       minutes of the Supreme Court of Georgia.
                               Witness my signature and the seal of said court hereto
                       affixed the day and year last above written.



                                                                      Clerk
Case 1:20-cv-01624-SCJ Document 25-1 Filed 04/24/20 Page 22 of 43




                          Exhibit 3
                           Wood
Case 1:20-cv-01624-SCJ Document 25-1 Filed 04/24/20 Page 23 of 43
       Case 1:20-cv-01624-SCJ Document 25-1 Filed 04/24/20 Page 24 of 43




                      J u d i c i a l Q u a l i f i c a t i o n s C o m mi s s i o n
                                         State of Georgia
                                           www.gajqc.com

         JQC Statement on Statewide Judicial and Public Health Emergencies

March 16, 2020 – The Judicial Qualifications Commission of Georgia ( JQC), the State agency
charged with the responsibility and authority to investigate and prosecute claims of judicial
misconduct, stands ready to continue serving the citizens of Georgia during these trying times.
With the unprecedented and brave decisions by Chief Justice Harold Melton and Governor Brian
Kemp to swiftly and firmly address the threats posed by the spread of the Coronavirus/COVID-
19, the JQC will also plan to adapt its functions to meet the needs of our community.

Beginning today, March 16, 2020, the JQC staff will primarily telework in order to do our part in
lessening the chance of spreading the Coronavirus/COVID-19. While JQC staff will occasionally
work from the agenc s formal office space in order to complete essential Commission functions,
the general telework policy will remain in effect until the Orders declaring a Statewide Judicial
Emergenc and Public Health Emergenc are lifted. When working in the JQC s formal office
space, staff and members will follow internal procedures to ensure a safe work environment and
efficiently perform their necessary duties.

The Statewide Judicial Emergency, as Ordered by Chief Justice Melton, sends a direct and
balanced message to the courts of Georgia, allowing for continued court functions in addressing
essential functions necessary to protect the health, safety, and liberty of our citizens, while also
recognizing the need for courts to postpone and/or cancel non-essential matters in order to avoid
the potential infection of court employees and members of the public attending court. The JQC
realizes that this may pose many challenges for parties, litigants, attorneys, court staff, and judges
in navigating these uncharted waters. We stand ready to assist our judicial system with situations
that may pose ethical dilemmas for all involved. In that vein, we also recognize that opinions may
differ regarding how best to handle the novel circumstances that our world faces today. The fact
remains, however, that Chief Justice Melton s Order is an overriding directive to the courts, and
refusals to abide by the Order may require action by the JQC.

To that end, judges, parties, and the public are encouraged to contact the JQC staff with any
questions or concerns about ethical obligations or possible misconduct. As the current landscape
calls for quick responses to many of these inquiries, we will do our best to be available during and
after normal work hours to address time-sensitive matters. Many members of the judiciary and
the bar have already reached out for assistance, and we are committed to doing our part to help
guide our State through these difficult and unusual times.

                                             Exhibit 4
                                              Wood
       Case 1:20-cv-01624-SCJ Document 25-1 Filed 04/24/20 Page 25 of 43



The best way to contact our agency generally is via our website, www.gajqc.com, or our office
number at (404) 558-6940. I can also be contacted via my direct office number or email. That
contact information is listed below.

Sincerely,

Chuck Boring
Director, Judicial Qualifications Commission of Georgia

Contact: Chuck Boring, Director, (404) 463-1178 or cboring@gajqc.com
                                             xxx
               1:20-cv-01517-SCJ Document 25-1
          Case 1:20-cv-01624-SCJ          28-1 Filed 04/24/20
                                                     04/16/20 Page 26
                                                                   12 of 43
                                                                         13




                            Council of Probate Court Judges of Georgia
                                                                                                    Judge T. J. Hudson
                                                                                                   President (Trevtlen)

                                                                                                      Judge Kelli Walk
                                                                                                 President Elect (Cobb)

                                                                                                     Judge Ken-i Carter
                                                                                            First Vice President (Dade)

                                                                                                   Judge Darin McCoy
                                                                                           Secretary-Treasvrer (Evans)

                                                                                                    Judge Sarah Harris
                                                                                        Immediate Past President (Bibb)




                                        MEMORANDUM

               TO:             Probate Judges

               FROM:           Executive Committee
                               Council of Probate Court Judges

               DATE:            March 17, 2020



Below you will find clear direction and additional clarification, as provided by Chief Justice Harold D.
Melton of the Supreme Court of Georgia regarding his Order Declaring Statewide Judicial Emergency,
effective March 14, 2020. In addition, you will find further direction and clarification from the Council
as it relates specifically to weapons carry licenses:

     Direction and Clarification from Chief Justice Melton re: Statewide Judicial Emersency

    • The Order and Declaration of Judicial Emergency from Justice Melton applies to every court.
        It supersedes all previous and lower courts' orders.

    • Georgia law and the Constitution REQUIRES that the courts stay open during these
        circumstances. If your courthouse has been closed, please address this with the chief superior
        court judge in your circuit. If you have any issues regarding this, they should be reported to
        Chief Justice Melton. The Executive Committee is also here to lend assistance if you need it,
       please reach out to Judge Hudson, Judge Wolk or Kevin.
    • Consistency for each class of court is STRONGLY encouraged.
    • Consistency within a circuit is ESSENTIAL, particularly in courts that handle traffic matters.
    • DO NOT restrict access to hearings. You may discourage non-essential persons from attending,

       but you cannot prohibit them.
    • If hearings are conducted by teleconference or video conference, those calls should be conducted
        in the courtroom.




                             244 Washington Street SW • Suite 300 • Atlanta, GA 30334
                                    Phone: 404-656-5171 • Fax: 404-651-6449
                                               Exhibit 5
                                                Wood
           1:20-cv-01517-SCJ Document 25-1
      Case 1:20-cv-01624-SCJ          28-1 Filed 04/24/20
                                                 04/16/20 Page 27
                                                               13 of 43
                                                                     13


• The Declaration DOES NOT change the law. If you are required to have a hearing (e.g.,
   guardianships, amended birth certificates), you cannot just sign an Order based only on
   agreement. You must still follow the law. If the Code says you SHALL do something, you still
   must do it.

• Extensions of time for pending matters do not need a written request. The Declaration tolls
   deadlines.
• Case count deadline is extended to April 15th.
• Deadlines are extended by the length of the emergency period. Not everyone will need to come
   in on the day after the emergency period.


   Direction and Clarification from the Executive Committee re: Weapons^arry Licenses

• It is the Council's position that weapons carry licenses are not an "essential" function of the
   court.

• The Council has been in contact with Georgia Bureau of Investigation and the Georgia Sheriffs'
   Association to make sure law enforcement is aware of the renewal extension and have urged
   them to suspend enforcement of concealed carry violations with a license that expired during the
   emergency period. We encourage you to communicate this to your local law enforcement

   agencies as well.

• Renewals - The Declaration extends the deadlines for renewals, therefore a temporary license is
   not necessary.

• Sua Sponte issuance of Temporary Licenses is not supported by the law. A license can be
   issued when someone applies for a license. If a person is not applying for a license, we are not
   authorized by law to issue a temporary license. Issuing a temporary license by mail would be a
   substantive change in the law.
• In addition, we have attached a suggested notice regarding the extended term of the license.


Cc: Chief Justice Harold D. Melton - Supreme Court of Georgia
            Presiding Justice David Nahmias - Supreme Court of Georgia
            Mr. Chuck Boring - Judicial Qualifications Commission
            Mrs. Cynthia H. Clanton - Judicial Council/Administrative Office of the Courts




                        244 Washington Street SW • Suite 300 • Atlanta, GA 30334
                               Phone: 404-656-5171 • Fax: 404-651-6449
                       Case 1:20-cv-01624-SCJ Document 25-1 Filed 04/24/20 Page 28 of 43
Interim Guidance for Businesses and Employers to Plan and Respond to Coronavirus Disease 2019 (COVID-19) | CDC                       4/23/20, 12:10 PM




   Coronavirus Disease 2019 (COVID-19)

  Interim Guidance for Businesses and Employers to
  Plan and Respond to Coronavirus Disease 2019
  (COVID-19)
  Plan, Prepare and Respond to Coronavirus Disease 2019

     Older adults and people who have severe underlying chronic                                             CDC Industry Guidance
     medical conditions like heart or lung disease or diabetes seem to be at
     higher risk for developing more serious complications from COVID-19                                         Resources for Airlines
     illness.                                                                                                    Resources for the Ship
     Find more information here.                                                                                 Industry



     Summary of Changes to the Guidance:                                                                    OSHA/HHS Guidance
     Below are changes as of March 21, 2020
                                                                                                                 Guidance on Preparing
                                                                                                                 Workplaces for COVID-19 !
         Updated cleaning and disinfection guidance
                                                                                                                  "
         Updated best practices for conducting social distancing
         Updated strategies and recommendations that can be implemented
         now to respond to COVID-19




  Purpose
  This interim guidance is based on what is currently known about the coronavirus disease 2019 (COVID-19). COVID-19 is a
  respiratory illness that can spread from person to person. The outbreak !rst started in China, but the virus continues to
  spread internationally and in the United States. The Centers for Disease Control and Prevention (CDC) will update this
  interim guidance as additional information becomes available.

  The following interim guidance may help prevent workplace exposures to COVID-19, in non-healthcare settings. (CDC has
  provided separate guidance for healthcare settings.) This guidance also provides planning considerations for community
  spread of COVID-19.

  To prevent stigma and discrimination in the workplace, use only the guidance described below to determine risk of
  COVID-19 infection. Do not make determinations of risk based on race or country of origin and be sure to maintain
  con!dentiality of people with con!rmed coronavirus infection. There is much more to learn about the transmissibility,


https://www.cdc.gov/coronavirus/2019-ncov/community/guidance-business-response.html                                                        Page 1 of 7
                                                                           Exhibit 6
                                                                            Wood
                       Case 1:20-cv-01624-SCJ Document 25-1 Filed 04/24/20 Page 29 of 43
Interim Guidance for Businesses and Employers to Plan and Respond to Coronavirus Disease 2019 (COVID-19) | CDC   4/23/20, 12:10 PM



  severity, and other features of COVID-19 and investigations are ongoing. Updates are available on CDC’s web page.



  Preparing Workplaces for a COVID-19 Outbreak
  Businesses and employers can prevent and slow the spread of COVID-19. Employers should plan to respond in a "exible
  way to varying levels of disease transmission in the community and be prepared to re!ne their business response plans
  as needed. According to the Occupational Safety and Health Administration (OSHA), most American workers will likely
  experience low (caution) or medium exposure risk levels at their job or place of employment (see OSHA guidance for
  employers ! " for more information about job risk classi!cations).

  Businesses are strongly encouraged to coordinate with state " and local " health o#cials so timely and accurate
  information can guide appropriate responses. Local conditions will in"uence the decisions that public health o#cials
  make regarding community-level strategies. CDC has guidance for mitigation strategies ! according to the level of
  community transmission or impact of COVID-19.

  All employers need to consider how best to decrease the spread of COVID-19 and lower the impact in their workplace.
  This may include activities in one or more of the following areas:

    a. reduce transmission among employees,
    b. maintain healthy business operations, and
    c. maintain a healthy work environment.



  Reduce Transmission Among Employees
  Actively encourage sick employees to stay home:

        Employees who have symptoms (i.e., fever, cough, or shortness of breath) should notify their supervisor and stay
        home.

        Sick employees should follow CDC-recommended steps. Employees should not return to work until the criteria to
        discontinue home isolation are met, in consultation with healthcare providers and state and local health
        departments.
        Employees who are well but who have a sick family member at home with COVID-19 should notify their supervisor
        and follow CDC recommended precautions.




  Identify where and how workers might be exposed to COVID-19 at work:

        See OSHA COVID-19 " webpage for more information on how to protect workers from potential exposures and
        guidance for employers ! " , including steps to take for jobs according to exposure risk.
        Be aware that some employees may be at higher risk for serious illness, such as older adults and those with chronic
        medical conditions. Consider minimizing face-to-face contact between these employees or assign work tasks that
        allow them to maintain a distance of six feet from other workers, customers and visitors, or to telework if possible.


https://www.cdc.gov/coronavirus/2019-ncov/community/guidance-business-response.html                                    Page 2 of 7
                       Case 1:20-cv-01624-SCJ Document 25-1 Filed 04/24/20 Page 30 of 43
Interim Guidance for Businesses and Employers to Plan and Respond to Coronavirus Disease 2019 (COVID-19) | CDC   4/23/20, 12:10 PM




  Separate sick employees:

        Employees who appear to have symptoms (i.e., fever, cough, or shortness of breath) upon arrival at work or who
        become sick during the day should immediately be separated from other employees, customers, and visitors and
        sent home.

        If an employee is con!rmed to have COVID-19 infection, employers should inform fellow employees of their possible
        exposure to COVID-19 in the workplace but maintain con!dentiality as required by the Americans with Disabilities
        Act (ADA). The employer should instruct fellow employees about how to proceed based on the CDC Public Health
        Recommendations for Community-Related Exposure.




  Educate employees about how they can reduce the spread of COVID-19:

        Employees can take steps to protect themselves at work and at home. Older people and people with serious chronic
        medical conditions are at higher risk for complications.
        Follow the policies and procedures of your employer related to illness, cleaning and disinfecting, and work meetings
        and travel.
        Stay home if you are sick, except to get medical care. Learn what to do if you are sick.
        Inform your supervisor if you have a sick family member at home with COVID-19. Learn what to do if someone in
        your house is sick.
        Wash your hands often with soap and water for at least 20 seconds. Use hand sanitizer with at least 60% alcohol if
        soap and water are not available.
        Avoid touching your eyes, nose, and mouth with unwashed hands.
        Cover your mouth and nose with a tissue when you cough or sneeze or use the inside of your elbow. Throw used
        tissues in the trash and immediately wash hands with soap and water for at least 20 seconds. If soap and water are
        not available, use hand sanitizer containing at least 60% alcohol. Learn more about coughing and sneezing etiquette
        on the CDC website.
        Clean AND disinfect frequently touched objects and surfaces such as workstations, keyboards, telephones,
        handrails, and doorknobs. Dirty surfaces can be cleaned with soap and water prior to disinfection. To disinfect, use
        products that meet EPA’s criteria for use against SARS-CoV-2 " , the cause of COVID-19, and are appropriate for the
        surface.
        Avoid using other employees’ phones, desks, o#ces, or other work tools and equipment, when possible. If
        necessary, clean and disinfect them before and after use.
        Practice social distancing by avoiding large gatherings and maintaining distance (approximately 6 feet or 2 meters)
        from others when possible.




  Maintain Healthy Business Operations
https://www.cdc.gov/coronavirus/2019-ncov/community/guidance-business-response.html                                    Page 3 of 7
                       Case 1:20-cv-01624-SCJ Document 25-1 Filed 04/24/20 Page 31 of 43
Interim Guidance for Businesses and Employers to Plan and Respond to Coronavirus Disease 2019 (COVID-19) | CDC     4/23/20, 12:10 PM



  Identify a workplace coordinator who will be responsible for COVID-19 issues and their impact at the workplace.

  Implement "exible sick leave and supportive policies and practices.

        Ensure that sick leave policies are "exible and consistent with public health guidance and that employees are aware
        of and understand these policies.
        Maintain "exible policies that permit employees to stay home to care for a sick family member or take care of
        children due to school and childcare closures. Additional "exibilities might include giving advances on future sick
        leave and allowing employees to donate sick leave to each other.
        Employers that do not currently o$er sick leave to some or all of their employees may want to draft non-punitive
        “emergency sick leave” policies.
        Employers should not require a positive COVID-19 test result or a healthcare provider’s note for employees who are
        sick to validate their illness, qualify for sick leave, or to return to work. Healthcare provider o#ces and medical
        facilities may be extremely busy and not able to provide such documentation in a timely manner.
        Review human resources policies to make sure that policies and practices are consistent with public health
        recommendations and are consistent with existing state and federal workplace laws (for more information on
        employer responsibilities, visit the Department of Labor’s " and the Equal Employment Opportunity Commission’s
         " websites).
        Connect employees to employee assistance program (EAP) resources (if available) and community resources as
        needed. Employees may need additional social, behavioral, and other services, for example, to cope with the death
        of a loved one.




  Assess your essential functions and the reliance that others and the community have on your services or products.

        Be prepared to change your business practices if needed to maintain critical operations (e.g., identify alternative
        suppliers, prioritize existing customers, or temporarily suspend some of your operations if needed).
        Identify alternate supply chains for critical goods and services. Some good and services may be in higher demand or
        unavailable.
        Talk with companies that provide your business with contract or temporary employees about the importance of sick
        employees staying home and encourage them to develop non-punitive leave policies.
        Talk with business partners about your response plans. Share best practices with other businesses in your
        communities (especially those in your supply chain), chambers of commerce, and associations to improve
        community response e$orts.




  Determine how you will operate if absenteeism spikes from increases in sick employees, those who stay home to
  care for sick family members, and those who must stay home to watch their children if dismissed from childcare
  programs and K-12 schools.

        Plan to monitor and respond to absenteeism at the workplace.
        Implement plans to continue your essential business functions in case you experience higher than usual


https://www.cdc.gov/coronavirus/2019-ncov/community/guidance-business-response.html                                      Page 4 of 7
                       Case 1:20-cv-01624-SCJ Document 25-1 Filed 04/24/20 Page 32 of 43
Interim Guidance for Businesses and Employers to Plan and Respond to Coronavirus Disease 2019 (COVID-19) | CDC      4/23/20, 12:10 PM



        absenteeism.
        Prepare to institute "exible workplace and leave policies.
        Cross-train employees to perform essential functions so the workplace can operate even if key employees are
        absent.




  Consider establishing policies and practices for social distancing. Social distancing should be implemented if
  recommended by state and local health authorities. Social distancing means avoiding large gatherings and maintaining
  distance (approximately 6 feet or 2 meters) from others when possible (e.g., breakrooms and cafeterias). Strategies that
  business could use include:

        Implementing "exible worksites (e.g., telework)
        Implementing "exible work hours (e.g., staggered shifts)
        Increasing physical space between employees at the worksite
        Increasing physical space between employees and customers (e.g., drive through, partitions)
        Implementing "exible meeting and travel options (e.g., postpone non-essential meetings or events)
        Downsizing operations
        Delivering services remotely (e.g. phone, video, or web)
        Delivering products through curbside pick-up or delivery




  Employers with more than one business location are encouraged to provide local managers with the authority to
  take appropriate actions outlined in their COVID-19 response plan based on local conditions.



  Maintain a healthy work environment
  Consider improving the engineering controls using the building ventilation system. This may include some or
  all of the following activities:

        Increase ventilation rates.
        Increase the percentage of outdoor air that circulates into the system.




  Support respiratory etiquette and hand hygiene for employees
                                                     employees,, customers, and worksite visitors:

        Provide tissues and no-touch disposal receptacles.
        Provide soap and water in the workplace. If soap and water are not readily available, use alcohol-based hand
        sanitizer that is at least 60% alcohol. If hands are visibly dirty, soap and water should be chosen over hand sanitizer.
        Ensure that adequate supplies are maintained.
        Place hand sanitizers in multiple locations to encourage hand hygiene.

https://www.cdc.gov/coronavirus/2019-ncov/community/guidance-business-response.html                                       Page 5 of 7
                       Case 1:20-cv-01624-SCJ Document 25-1 Filed 04/24/20 Page 33 of 43
Interim Guidance for Businesses and Employers to Plan and Respond to Coronavirus Disease 2019 (COVID-19) | CDC      4/23/20, 12:10 PM



        Place posters that encourage hand hygiene to help stop the spread at the entrance to your workplace and in other
        workplace areas where they are likely to be seen.
        Discourage handshaking – encourage the use of other noncontact methods of greeting.
        Direct employees to visit the coughing and sneezing etiquette and clean hands webpage for more information.




  Perform routine environmental cleaning and disinfection:

        Routinely clean and disinfect all frequently touched surfaces in the workplace, such as workstations, keyboards,
        telephones, handrails, and doorknobs.
             If surfaces are dirty, they should be cleaned using a detergent or soap and water prior to disinfection.
              For disinfection, most common EPA-registered household disinfectants should be e$ective. A list of products
              that are EPA-approved for use against the virus that causes COVID-19 is available here ! " . Follow the
              manufacturer’s instructions for all cleaning and disinfection products (e.g., concentration, application method
              and contact time, etc.).

        Discourage workers from using other workers’ phones, desks, o#ces, or other work tools and equipment, when
        possible. If necessary, clean and disinfect them before and after use.
        Provide disposable wipes so that commonly used surfaces (for example, doorknobs, keyboards, remote controls,
        desks, other work tools and equipment) can be wiped down by employees before each use. To disinfect, use
        products that meet EPA’s criteria for use against SARS-Cov-2 " , the cause of COVID-19, and are appropriate for the
        surface.




  Perform enhanced cleaning and disinfection after persons suspected/con!rmed to have COVID-19 have
  been in the facility:

        If a sick employee is suspected or con!rmed to have COVID-19, follow the CDC cleaning and disinfection
        recommendations.




  Advise employees before traveling to take additional preparations:

        Check the CDC’s Traveler’s Health Notices for the latest guidance and recommendations for each country to which
        you will travel. Speci!c travel information for travelers going to and returning from countries with travel advisories,
        and information for aircrew, can be found on the CDC website.
        Advise employees to check themselves for symptoms of COVID-19 (i.e., fever, cough, or shortness of breath) before
        starting travel and notify their supervisor and stay home if they are sick.
        Ensure employees who become sick while traveling or on temporary assignment understand that they should notify
        their supervisor and promptly call a healthcare provider for advice if needed.
        If outside the United States, sick employees should follow company policy for obtaining medical care or contact a
        healthcare provider or overseas medical assistance company to assist them with !nding an appropriate healthcare

https://www.cdc.gov/coronavirus/2019-ncov/community/guidance-business-response.html                                       Page 6 of 7
                       Case 1:20-cv-01624-SCJ Document 25-1 Filed 04/24/20 Page 34 of 43
Interim Guidance for Businesses and Employers to Plan and Respond to Coronavirus Disease 2019 (COVID-19) | CDC                     4/23/20, 12:10 PM



        provider in that country. A U.S. consular o#cer can help locate healthcare services. However, U.S. embassies,
        consulates, and military facilities do not have the legal authority, capability, and resources to evacuate or give
        medicines, vaccines, or medical care to private U.S. citizens overseas.




  Take care when attending meetings and gatherings
                                        gatherings::

        Carefully consider whether travel is necessary.
        Consider using videoconferencing or teleconferencing when possible for work-related meetings and gatherings.
        Consider canceling, adjusting, or postponing large work-related meetings or gatherings that can only occur in-
        person.
        When videoconferencing or teleconferencing is not possible, hold meetings in open, well-ventilated spaces.



  Resources for more information:

  CDC Guidance
        COVID-19 Website
        What You Need to Know About COVID-19 !
        What to Do If You Are Sick With COVID-19 !
        Interim US Guidance for Risk Assessment and Public Health Management of Persons with Potential Coronavirus
        Disease 2019 (COVID-19) Exposure in Travel-associated or Community Settings
        Health Alert Network
        Travelers’ Health Website
        National Institute for Occupational Safety and Health’s Small Business International Travel Resource Travel Planner
         !
        Coronavirus Disease 2019 Recommendations for Ships
        Coronavirus Disease 2019 Recommendations for Airlines and Airline crew
        Persons at Higher Risk of Severe Illness



  Other Federal Agencies and Partners
        OSHA COVID-19 Website "

        OSHA Guidance for Preparing Workplaces for COVID-19 ! "
                                                                                                                 Page last reviewed: April 9, 2020




https://www.cdc.gov/coronavirus/2019-ncov/community/guidance-business-response.html                                                      Page 7 of 7
Case 1:20-cv-01624-SCJ Document 25-1 Filed 04/24/20 Page 35 of 43




                              Exhibit 7
                               Wood
Case 1:20-cv-01624-SCJ Document 25-1 Filed 04/24/20 Page 36 of 43
Case 1:20-cv-01624-SCJ Document 25-1 Filed 04/24/20 Page 37 of 43
Case 1:20-cv-01624-SCJ Document 25-1 Filed 04/24/20 Page 38 of 43
Case 1:20-cv-01624-SCJ Document 25-1 Filed 04/24/20 Page 39 of 43
Case 1:20-cv-01624-SCJ Document 25-1 Filed 04/24/20 Page 40 of 43
Case 1:20-cv-01624-SCJ Document 25-1 Filed 04/24/20 Page 41 of 43
Case 1:20-cv-01624-SCJ Document 25-1 Filed 04/24/20 Page 42 of 43
Case 1:20-cv-01624-SCJ Document 25-1 Filed 04/24/20 Page 43 of 43
